                                                                                  FILED
                                                                         U.S. DISTRICT COURT
                                                                               Aunuc iV: n-v
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGL^ig QfC 27 PH 12: 09
                                  DUBLIN DIVISION

                                                                        CLERK-
                                                                               SO.
UNITED STATES OF AMERICA,

     Plaintiff,
                                           *            Indictment No. CR319-007
V.



JONATHAN SEAY,

        Defendant.



                     ORDER FOR PRODUCTION OF DOCUMENTS
                                 AND INFORMATION



              On December 18, 2019, Defendant Jonathan Seay, through counsel, filed

his motion to dismiss the above indictment. The thrust of the motion is prosecutorial

misconduct. On December 20, 2019, the United States Attorney, through Assistant

United States Attorney Tara Lyons, filed the government's response to the

aforementioned motion. The thrust of the government's response lies to the effect that

details enumerated by the Defendant in an untimely motion are unimportant as they do

not involve the essential elements ofthe alleged Wire Fraud or Aggravated Identity Theft,

The Court will address the merits of the requested dismissal of the indictment at a later

time.


        For the present, the presiding judge requires more information which, no doubt,

is available to the parties but not included in the record before the Court.

        Upon the foregoing,IT IS HEREBY ORDERED that the United States Attorney

shall(defense counsel may)submit the following documentation and information as soon

as practicable:
             A) Any and all policies, contracts, certificates, or other indicia of an
                 insuring agreement relating to this indictment issued by "Globe Life
                 Insurance" or "Globe Life and Accident Insurance Company" which the

                 United States contends was created or obtained from Globe by

                 Defendant Jonathan Seay as part ofthe alleged scheme of wire fraud and
                 aggravated identity theft;

             B) Any on-line application, correspondence, underlying agreement, or
                 other documentation relating to any so-called "life insurance policy with
                 Globe Life for Victim A", as described in paragraph 8 of the indictment;

                 and

             C) Any and all transcripts, recordings, notes, or FBI forms 302 relating to
                 or memorializing conversations between Special Agent Marcus Kirkland
                 and witnesses Jonathan Seay, Michael Daggett, Sammy Jackson, and

                 officials, employees, officers or agents of "Globe Life" specifically, one
                 Blythe Bradley,"Assistant General Counsel for Globe Life."

      IT IS FURTHER ORDERED that in the event of any significant delay in the

      presentation ofthe aforementioned documents and information,the United States
      Attorney shall provide same piecemeal to the Court through electronic filing with

      the Clerk as and when such items become available.

      IT IS FURTHER ORDERED that the United States Attorney is invited to

explain the apparent discrepancy indicated by the language "it is undisputed that Seay

received the 19-page grand jury transcript on November 3, 2019," and the transcript

certificate indicating the court reporter's preparation thereof on June 22, 2019.
      The Clerk shall,in addition to regular notices provided by electronic case filing,
provide expedited notice to counsel of the entry of this order.
      ORDER ENTERED at Augusta this               day of December, 2019.




                                   UNITED STATES DISTRICT JUDG
